Gray, C. J.
It does not appear by the bill of exceptions, and was not suggested at the argument, that there was any evidence that the engine and boiler were set upon the premises without the consent of thé vendor. The only exception relied on is to the refusal of the instruction requested, and to the instruction given; and cannot be sustained. Whatever might have been the right of removal, the engine and boiler, so long as they were affixed to the realty in the manner stated in the bill of exceptions, were not mere chattels and therefore this action in *272the nature of trover will not lie for them. Richardson v. Copeland, 6 Gray, 536. Clary v. Owen, 15 Gray, 522. Guthrie v. Jones, 108 Mass. 191. Exceptions overruled.